Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
                                                         Mar 25 2014, 10:13 am
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

PHILIP R. SKODINSKI                               GREGORY F. ZOELLER
South Bend, Indiana                               Attorney General of Indiana

                                                  JAMES B. MARTIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DENNIS KNIGHT,                                    )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )      No. 71A04-1309-CR-475
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                             The Honorable Jerome Frese, Judge
                              Cause No. 71D02-1109-FB-147


                                        March 25, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                      Case Summary

       Dennis Knight appeals his conviction for one count of Class B felony robbery.

We affirm.

                                          Issue

       Knight raises one issue, which we restate as whether the State presented sufficient

evidence to establish his identity.

                                          Facts

       On August 16, 2011, Sabrina Wills was working at a gas station in South Bend.

While she was restocking cigarettes, a man walked in and asked for a Black and Mild.

Wills turned around to retrieve the cigar, and when she turned around, the man was

armed with a gun and holding a plastic grocery bag. The man demanded “the money and

everything under the drawer.” Tr. p. 33. The man took the money, and Wills called 911.

When police arrived, Wills described the perpetrator to police. Wills later identified

Knight in a photo array as the man who robbed her.

       The State charged Knight with five counts of Class B felony robbery. Four of the

counts related to other incidents, and Count V related to this incident. Knight was tried

separately on this count. Although Knight was not present at his jury trial, the jury found

him guilty of the Class B felony robbery charge. Knight now appeals.

                                        Analysis

       Knight argues that there is insufficient evidence to establish his identity. When

reviewing a challenge to the sufficiency of the evidence, we neither reweigh the evidence

nor assess the credibility of witnesses. Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).

                                            2
We view the evidence—even if conflicting—and all reasonable inferences drawn from it

in a light most favorable to the conviction and affirm if there is substantial evidence of

probative value supporting each element of the crime from which a reasonable trier of

fact could have found the defendant guilty beyond a reasonable doubt. Id.

       Wills described the perpetrator’s race, height, weight, age, clothing, and general

appearance to police within ten minutes of the robbery. Although the perpetrator was

wearing a hat, surveillance video confirmed Wills’s general description of the robber, and

this video was shown to the jury. Wills also gave the same description to police several

days later when she identified Knight in a photo array as the perpetrator.

       At trial, Wills testified she was 100% certain that the person she identified in the

photo array was the man who robbed her. Wills also testified that she was one and one-

half feet from the robber, that there was nothing obstructing her view of him, and that he

was the only other person in the store. She explained that, although she avoided looking

him in the eyes too long, she saw his face. She testified that his hat did not obstruct her

view of his forehead, eyes, mouth, and chin. Because Knight was not present at the trial,

the State used his booking photo to identify him at trial, and Wills testified that the

person in that photo was the same person who robbed her.

       Knight basically argues that Wills’s identification of him was unreliable because

she was scared during the robbery. This is nothing more than a request to reweigh the

evidence. We cannot do this. There is sufficient evidence to establish that Knight

committed the robbery.



                                             3
                                          Conclusion

          The State presented sufficient evidence to establish Knight’s identity at trial. We

affirm.

          Affirmed.

ROBB, J., and BROWN, J., concur.




                                               4